Nichols, Presiding Judge.
1. Special ground numbered 5 of the plaintiff’s amended motion for new trial complains of an excerpt from the court’s charge as follows: “I charge you, Gentlemen, that no person shall sell or offer for sale or operate on the highway any motor vehicle, trailer or semi-trailer registered in this State and manufactured or assembled after January 1, 1954, unless it is equipped with mechanical or electrical turn signals meeting the requirements of § 68-1712 of the Code of Georgia.”
This excerpt from the court’s charge is taken from Sec. 108 (b) of the Act of 1953 (Ga. L. 1953, Nov. Sess. pp. 556, 605; Code Ann. § 68-1708), and of course was correct as an abstract principle of law. However, unless the violation of such statute would amount to negligence as between the plaintiff and the defendant so as- to authorize a reduction of any damage proved by the plaintiff (comparative negligence), or as a bar to any recovery (contributory negligence), such charge was not authorized by the evidence.
As was held in Gulf Oil Corp. v. Stanfield, 213 Ga. 436, 437 (99 SE2d 209), the mere violation of a statute unrelated to the cause of action will neither authorize nor bar recovery.
The collision occurred when both vehicles had been traveling in the same direction on a State highway (the plaintiff preceding the defendant) and as the plaintiff proceeded to make a left turn the defendant attempted to pass her and struck the left rear or left side of her pick-up truck. The defendant pleaded that the *531plaintiff made no signal, either by hand and arm, or by mechanical device, and the evidence showed that the “blinker lights” on the plaintiff’s truck were not working, but there was no evidence that the plaintiff’s truck was either constructed or loaded so as to require the “use” of such mechanical signaling device rather than the “hand and arm” method which the plaintiff testified she gave, and which is authorized by Sec. 70 of the Act of 1953, supra (Code Ann. § 68-1648 (a)). See Camp v. Ledford, 103 Ga. App. 197 (119 SE2d 54). The charge given was not authorized by the evidence, and, although the jury found for the plaintiff, such charge when considered with the instructions to the jury dealing with comparative negligence, could have resulted in a smaller verdict than the plaintiff was entitled to receive.
2. Special ground numbered 6, which complains that the trial court erred in failing, even without request, to charge all of Sec. 70 of the Act of 1953, supra, is controlled adversely to the plaintiff by the decision in Camp v. Ledford, 103 Ga. App. 197, supra.
3. The sole remaining special ground of the motion for new trial, dealing with the disqualified juror serving on the jury, doubtless will not recur on another trial and will not be passed upon, and no question as to the sufficiency of the evidence is presented. The trial court erred in overruling the special ground of the motion for new trial dealt with in the first division of the opinion.

Judgment reversed.


Felton, C. J., Frankum, Jordan and Leen, JJ., concur. Bell, P. J., Hall, Eberhardt and Pannell, JJ., dissent.